The opinion of the court was delivered by
Isham, J.
This action is brought to recover compensation for two month’s labor at the rate of twenty dollars per month. It is stated by the auditor that the plaintiff agreed to labor for the *220defendant on his farm for five months, provided they loth Weed. The plaintiff reserved to himself the right to leave the defendant’s service at any time, if such Were his inclinations; and for the same reason the defendant reserved the right to discharge him from his service. The plaintiff’s complaint in relation to his board and sickness, th'e auditor states, had no reasonable foundation in fact* and was no just ground for leaving the defendant’s service ; but still, each party had the right to terminate the contract of service if for any reason they did not like to have it continued. In leaving the defendant’s service the plaintiff violated no contract, though his dislike may have been formed without good reason, and even capriciously; for it was a right he reserved, and which the defendant agreed he might exercise. Under the provisions of this contract we think the plaintiff is entitled to recover for the services he has rendered for the defendant, as reported by the auditor.
Judgment affirmed.